UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7007


NOREL S. WARD,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Dir. Dept. of Corrections,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00855-LMB-MSN)


Submitted: December 7, 2018                                 Decided: December 13, 2018


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norel S. Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Norel S. Ward appeals the district court’s orders dismissing his civil action and

denying reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Ward v. Clark,

No. 1:18-cv-00855-LMB-MSN (E.D. Va. Aug. 10, 2018; July 19, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2